       Case MSN/3:19-cv-00180 Document 14 Filed 10/16/19 Page 1 of 4




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2913



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, no additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



       Oct 16, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
     Case MSN/3:19-cv-00180 Document 14 Filed 10/16/19 Page 2 of 4




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                   MDL No. 2913



                  SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST      DIV.     C.A.NO.      CASE CAPTION


ALABAMA MIDDLE

  ALM       3       19−00656     A. H. v. JUUL Labs, Inc.

ALABAMA NORTHERN

  ALN       5       19−01313     Bentley v. Juul Labs Inc et al    Opposed 10/16/2019

CONNECTICUT

  CT        3       19−01443     McCulloch v. Juul Labs, Inc.

FLORIDA MIDDLE

  FLM       6       19−01671     Pippen v Juul Labs, Inc. et al

FLORIDA SOUTHERN

  FLS       0       19−62347     Kohler et al v. Juul Labs, Inc. et al

ILLINOIS NORTHERN

  ILN       1       19−05664     Quercia v. Juul Labs, Inc. et al
  ILN       1       19−06277     Bumbalough et al v. JUUL Labs, Inc. et al
  ILN       1       19−06285     A.R. v. JUUL Labs, Inc.
  ILN       1       19−06301     People of the State of Illinois et al v. JUUL Labs, Inc.
                                  Opposed 10/16/2019
ILLINOIS SOUTHERN

  ILS       3       19−00904     Tempel v. Juul Labs, Inc. et al
  ILS       3       19−00905     Sidlo v. Juul Labs, Inc. et al

INDIANA SOUTHERN

  INS       1       19−03543     MCCULLOUGH v. JUUL LABS, INC. et al
    Case MSN/3:19-cv-00180 Document 14 Filed 10/16/19 Page 3 of 4

KANSAS

  KS         2      19−02564    Gant v. JUUL Labs, Inc.

KENTUCKY EASTERN

  KYE        5      19−00378    McFaull v. JUUL Labs, Inc. et al

LOUISIANA EASTERN

  LAE        2      19−12628    D'Amico v. Juul Labs, Inc., et al

LOUISIANA MIDDLE

  LAM        3      19−00600    C.B. et al v. Juul Labs, Inc. et al

MASSACHUSETTS

  MA         1      19−11755    Murphy et al v. Juul Labs, Inc.
  MA         3      19−11967    Langlois et al v. Juul Labs, Inc.

MISSISSIPPI NORTHERN

  MSN        3      19−00180    M. D. v. Juul Labs, Inc. et al

MISSOURI EASTERN

  MOE        4      19−02446    Cobb et al v. JUUL Labs, Inc.

MISSOURI WESTERN

 MOW         2      19−04172    Phillips v. Juul Labs, Inc. et al
 MOW         4      19−00674    Boyd v. JUUL Labs, Inc.

NEW JERSEY

   NJ        1      19−17826    J.G. v. JUUL LABS INC.
   NJ        2      19−16915    DIVELLO v. JUUL LABS, INC. et al
   NJ        2      19−17904    COLELLA v. JUUL LABS, INC. et al
   NJ        3      19−16631    O. v. JUUL LABS, INC. et al
   NJ        3      19−16659    S.R. v. JUUL LABS INC. et al
   NJ        3      19−17005    T.K v. JUUL LABS, INC. et al
   NJ        3      19−18159    VALENTINO v. JUUL LABS, INC. et al

NEW YORK SOUTHERN

  NYS        1      19−08779    N.C. v. Juul Labs, Inc.
  NYS        7      19−08301    Wise v. Juul Labs, Inc. et al

NEW YORK WESTERN

 NYW         6      19−06706    Moore v. JUUL Labs Inc. et al
    Case MSN/3:19-cv-00180 Document 14 Filed 10/16/19 Page 4 of 4

 NYW       6        19−06735    Bezio v. Juul Labs, Inc. et al

OHIO SOUTHERN

  OHS      1        19−00773    Tekulve v. JUUL Labs, Inc. et al
  OHS      2        19−04145    Chaney v. JUUL Labs, Inc. et al Opposed 10/16/2019

WASHINGTON WESTERN

 WAW       2        19−01512    Coffey et al v. JUUL Labs Inc et al
 WAW       3        19−05892    Ledford v. JUUL Labs Inc et al

WEST VIRGINIA SOUTHERN

 WVS       2        19−00591    R. E. et al v. JUUL Labs, Inc. et al

WISCONSIN EASTERN

  WIE      2        19−01372    Johnson et al v. JUUL Labs Inc et al
